DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1, 3, 6-8, 11-13, 16-18 are pending wherein claims 1, 7, 12, and 17 are in independent form. 
3.	Claims 1, 7, 12, 17 have been amended.
4.	Claims 2, 4-5, 9-10, 14-15, 19-20 have been cancelled.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 7, 12, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.









Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 6-8, 11-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US 20200145280 A1, hereinafter referred to as Cirik) in view of Cirik et al (US 20200137821 A1, hereinafter referred to as Cirik ‘821) and further in view of Wang et al (US 20220015130 A1, hereinafter referred to as Wang).
		Re claim 1, Cirik teaches a method performed by a terminal for beam failure recovery (BFR) on a secondary cell (SCell) in a wireless communication system (Abstract), the method comprising:
	(i) receiving, from a base station, information for BFR on an SCell (RRC configuration for SCell BFR procedure) including a list of reference signals identifying candidate beams for the BFR on the SCell (set of candidate beams identified by a set of reference signals (e.g., Candidate-Beam-RS-List, candidateBeamRSList, etc.)) and a reference signal received power (RSRP) threshold for determining a candidate beam (second RSRP threshold for the candidate RSs (e.g., Beam-failure-candidate-beam-threshold, rsrp-ThresholdSSB, etc.)) (Fig. 21, Par 0412-0413, Par 0422-0423, Par 0472, Par 0495-0496, Par 0502-0506, Par 0560-0565);
	(ii) receiving, from the base station, a list of scheduling request configurations (plurality of SR configurations, Fig. 24-26, Fig. 32, Par 0518, Par 0529-0530, Par 0559, Par 0581, Provisional Application # 62/754,125, Pg. 87, Par 0076-0077, Pg. 95, Par 0134) and an identifier (field included in an SR configuration) indicating a scheduling request configuration for the BFR on the SCell (an SR configuration including a field indicating that the SR configuration is assigned for BFR procedure, Fig. 32, Par 0520, Par 0558-0559, Par 0581; Provisional Application # 62/754,125, Par 0128-0134, Pg. 95) from the list of the scheduling request configurations (plurality of SR configurations) (Fig. 21-22, Fig. 24-27, Fig. 29, Fig. 32, Par 0412-0413, Par 0416, Par 0422-0423, Par 0429, Par 0483-0487, Par 0489-0490, Par 0494-0500, Par 0511-0512, Par 0520, Par 0536, Par 0558-0559, Par 0573-0579, Par 0581; Provisional Application # 62/754,125, Pg. 87, Par 0076-0077, Pg. 95, Par 0128-0134);
	(iii) detecting beam failure on the SCell based on whether a number of beam failure instances (BFI counter equal to or greater than a threshold (i.e. beamFailureInstanceMaxCount)) within a preconfigured time duration (duration of beam failure recovery timer) exceeds a preconfigured number (BFI counter equal to or greater than a threshold (i.e. beamFailureInstanceMaxCount)) (Fig. 21-22, Fig. 24-25, Fig. 27, Fig. 29, Par 0416-0419, Par 0467-0470, Par 0494-0500, Par 0577); 
	(iv) as a response to detecting the beam failure on the SCell (detecting beam failure on the SCell), transmitting, to the base station, a scheduling request for the BFR on the SCell (transmitting scheduling request for uplink grant to send BFR MAC CE) based on the scheduling request configuration (dedicated SR resources for beam failure on the SCell) (Fig. 21-22, Fig. 24-25, Fig. 27, Fig. 29, Par 0413, Par 0511-0514, Par 0518, Par 0520, Par 0536, Par 0558-0562, Par 0565-0567, Par 0573-0579, Par 0581); 
	(v) receiving, from the base station, an uplink (UL) grant corresponding to the scheduling request (uplink grant to send BFR MAC CE) (Par 0511-0513, Par 0518, Par 0518-0520, Par 0532, Par 0558-0559, Par 0565, Par 0579);
	(vi) generating a BFR media access control (MAC) control element (CE) including a candidate beam availability indication (Candidate RS index included in the BFR MAC CE, Par 0560, Par 0562, Par 0566), the candidate beam availability indication  (Candidate RS index included in the BFR MAC CE) indicating whether at least one of the reference signals in the list (set of candidate beams identified by a set of reference signals (e.g., Candidate-Beam-RS-List, candidateBeamRSList, etc.)) with RSRP above the RSRP threshold is available (candidate beam is selected based on the RSRP of the beam being greater than a threshold. [Par 0503] discloses, “A wireless device (e.g., a physical layer of a wireless device) may assess (e.g., analyze, monitor, determine, etc.) a second radio link quality (e.g., BLER, L1-RSRP) of the one or more second candidate RSs, for example, during the candidate beam selection. At least one of the one or more second candidate RSs may have a second radio link quality better (e.g. lower BLER or higher L1-RSRP or higher SINR) than the second threshold parameter (e.g., rsrp-ThresholdSSB).”); and transmitting, to the base station, the generated BFR MAC CE (Par 0515, Par 0518- 0520, Par 0558-0563, Par 0565-0567, Par 0576-0579).
		Cirik does not explicitly disclose that (vii) logical channels are prioritized in accordance with following order of the BFR MAC CE, a MAC CE for a buffer state report (BSR) with exception of a BSR included for padding, a single entry power headroom report (PHR) MAC CE or multiple entry PHR MAC CE, data from any logical channel except data from uplink (UL)-common control channel (CCCH), a MAC CE for recommended bit rate query, and a MAC CE for BSR included for padding.
		Re component (vii), Cirik ‘821 teaches that logical channels are prioritized in accordance with following order of the BFR MAC CE, a MAC CE for a buffer state report (BSR) with exception of a BSR included for padding (Par 0373-0375).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cirik by including the step that logical channels are prioritized in accordance with following order of the BFR MAC CE, a MAC CE for a buffer state report (BSR) with exception of a BSR included for padding, as taught by Cirik ‘821 for the purpose of providing a beam failure recovery procedure to improve “system efficiencies and flexibility, such as resource allocation efficiencies and flexibility, power consumption efficiencies, avoiding latency, bandwidth parts linkage flexibility, beam failure managing flexibility, etc.”, as taught by Cirik ‘821 (par 0004).
		Re component (vii), Wang teaches that logical channels are prioritized in accordance with following order of a MAC CE for a buffer state report (BSR) with exception of a BSR included for padding, a single entry power headroom report (PHR) MAC CE or multiple entry PHR MAC CE, data from any logical channel except data from uplink (UL)-common control channel (CCCH), a MAC CE for recommended bit rate query, and a MAC CE for BSR included for padding (Par 0036, Par 0073).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cirik by including the step that logical channels are prioritized in accordance with following order of a MAC CE for a buffer state report (BSR) with exception of a BSR included for padding, a single entry power headroom report (PHR) MAC CE or multiple entry PHR MAC CE, data from any logical channel except data from uplink (UL)-common control channel (CCCH), a MAC CE for recommended bit rate query, and a MAC CE for BSR included for padding, as taught by Wang for the purpose of improving uplink communication by using granted resources in accordance with the logical channel priorities, as taught by Wang (Par 0031-0033, Par 0044).
		In view of above discussion, the combination of Cirik, Cirik ‘821, and Wang discloses that (vii) logical channels are prioritized in accordance with following order of the BFR MAC CE, a MAC CE for a buffer state report (BSR) with exception of a BSR included for padding (reference Cirik ‘821, Par 0373-0375), a single entry power headroom report (PHR) MAC CE or multiple entry PHR MAC CE, data from any logical channel except data from uplink (UL)-common control channel (CCCH), a MAC CE for recommended bit rate query, and a MAC CE for BSR included for padding (Reference Wang, Par 0036, Par 0073).
		Claim 12 recites a terminal performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 3, 8, 13, 18, Cirik teaches that the reference signals include at least one of a synchronization signal block (SSB) or a channel state information reference signal (Fig. 21, Par 0412-0413, Par 0422-0423, Par 0472, Par 0495-0496, Par 0502-0506, Par 0560-0565).
		Re claims 6, 11, 16, Cirik teaches the list of reference signals and the RSRP threshold are configured per a bandwidth part in the SCell (BWP specific candidate beam list and corresponding threshold), and the scheduling request configuration is configured per a cell group to which the SCell belongs (SCell does not have uplink bandwidth. SR is configured on a primary cell/first cell for the BFR on a SCell) (Fig. 23-26, Par 0412-0413, Par 0422-0423, Par 0472-0473, Par 0483-0487, Par 0490, Par 0494-0496, Par 0502-0504, Par 0511-0514, Par 0518-0520, Par 0529-0531, Par 0558-0561).
		Re claim 7, Cirik teaches a method performed by a base station for beam failure recovery (BFR) on a secondary cell (SCell) in a wireless communication system (Abstract), the method comprising:
	(i) transmitting, to a terminal, information for BFR on an SCell (RRC configuration for SCell BFR procedure) including a list of reference signals identifying candidate beams for the BFR on the SCell (set of candidate beams identified by a set of reference signals (e.g., Candidate-Beam-RS-List, candidateBeamRSList, etc.)) and a reference signal received power (RSRP) threshold for determining a candidate beam (second RSRP threshold for the candidate RSs (e.g., Beam-failure-candidate-beam-threshold, rsrp-ThresholdSSB, etc.)) (Fig. 21, Par 0412-0413, Par 0422-0423, Par 0472, Par 0495-0496, Par 0502-0506, Par 0560-0565);
	(ii) transmitting, to the terminal, a list of scheduling request configurations (plurality of SR configurations, Fig. 24-26, Fig. 32, Par 0518, Par 0529-0530, Par 0559, Par 0581, Provisional Application # 62/754,125, Pg. 87, Par 0076-0077, Pg. 95, Par 0134) and an identifier (field included in an SR configuration) indicating a scheduling request configuration for the BFR on the SCell (an SR configuration including a field indicating that the SR configuration is assigned for BFR procedure, Fig. 32, Par 0520, Par 0558-0559, Par 0581; Provisional Application # 62/754,125, Par 0128-0134, Pg. 95) from the list of the scheduling request configurations (plurality of SR configurations) (Fig. 21-22, Fig. 24-27, Fig. 29, Par 0412-0413, Par 0416, Par 0422-0423, Par 0429, Par 0483-0487, Par 0489-0490, Par 0494-0500, Par 0511-0512, Par 0520, Par 0536, Par 0558-0559, Par 0573-0579, Par 0581; Provisional Application # 62/754,125, Pg. 87, Par 0076-0077, Pg. 95, Par 0128-0134);
	(iii) receiving, from the terminal, a scheduling request for the BFR on the SCell (UE sends scheduling request for uplink grant to send BFR MAC CE) based on the scheduling request configuration (dedicated SR resources for beam failure on the SCell) (Fig. 21-22, Fig. 24-25, Fig. 27, Fig. 29, Par 0413, Par 0511-0514, Par 0518, Par 0520, Par 0536, Par 0558-0562, Par 0565-0567, Par 0573-0579, Par 0581);
	(iv) transmitting, to the terminal, an uplink (UL) grant corresponding to the scheduling request (uplink grant to send BFR MAC CE) (Par 0511-0513, Par 0518, Par 0518-0520, Par 0532, Par 0558-0559, Par 0565, Par 0579); and 
	(v) receiving, form the terminal, a BFR media access control (MAC) control element (CE) including a candidate beam availability indication (Candidate RS index included in the BFR MAC CE, Par 0560, Par 0562, Par 0566), the candidate beam availability indication  (Candidate RS index included in the BFR MAC CE) indicating whether at least one of the reference signals in the list (set of candidate beams identified by a set of reference signals (e.g., Candidate-Beam-RS-List, candidateBeamRSList, etc.)) with RSRP above the RSRP threshold is available (candidate beam is selected based on the RSRP of the beam being greater than a threshold. [Par 0503] discloses, “A wireless device (e.g., a physical layer of a wireless device) may assess (e.g., analyze, monitor, determine, etc.) a second radio link quality (e.g., BLER, L1-RSRP) of the one or more second candidate RSs, for example, during the candidate beam selection. At least one of the one or more second candidate RSs may have a second radio link quality better (e.g. lower BLER or higher L1-RSRP or higher SINR) than the second threshold parameter (e.g., rsrp-ThresholdSSB).”) (Par 0515, Par 0518- 0520, Par 0558-0563, Par 0565-0567, Par 0576-0579).
		Cirik does not explicitly disclose that (vi) logical channels are prioritized in accordance with following order of the BFR MAC CE, a MAC CE for a buffer state report (BSR) with exception of a BSR included for padding, a single entry power headroom report (PHR) MAC CE or multiple entry PHR MAC CE, data from any logical channel except data from uplink (UL)-common control channel (CCCH), a MAC CE for recommended bit rate query, and a MAC CE for BSR included for padding.
		Re component (vi), Cirik ‘821 teaches that logical channels are prioritized in accordance with following order of the BFR MAC CE, a MAC CE for a buffer state report (BSR) with exception of a BSR included for padding (Par 0373-0375).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cirik by including the step that logical channels are prioritized in accordance with following order of the BFR MAC CE, a MAC CE for a buffer state report (BSR) with exception of a BSR included for padding, as taught by Cirik ‘821 for the purpose of providing a beam failure recovery procedure to improve “system efficiencies and flexibility, such as resource allocation efficiencies and flexibility, power consumption efficiencies, avoiding latency, bandwidth parts linkage flexibility, beam failure managing flexibility, etc.”, as taught by Cirik ‘821 (par 0004).
		Re component (vi), Wang teaches that logical channels are prioritized in accordance with following order of a MAC CE for a buffer state report (BSR) with exception of a BSR included for padding, a single entry power headroom report (PHR) MAC CE or multiple entry PHR MAC CE, data from any logical channel except data from uplink (UL)-common control channel (CCCH), a MAC CE for recommended bit rate query, and a MAC CE for BSR included for padding (Par 0036, Par 0073).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cirik by including the step that logical channels are prioritized in accordance with following order of a MAC CE for a buffer state report (BSR) with exception of a BSR included for padding, a single entry power headroom report (PHR) MAC CE or multiple entry PHR MAC CE, data from any logical channel except data from uplink (UL)-common control channel (CCCH), a MAC CE for recommended bit rate query, and a MAC CE for BSR included for padding, as taught by Wang for the purpose of improving uplink communication by using granted resources in accordance with the logical channel priorities, as taught by Wang (Par 0031-0033, Par 0044).
		In view of above discussion, the combination of Cirik, Cirik ‘821, and Wang discloses that (vi) logical channels are prioritized in accordance with following order of the BFR MAC CE, a MAC CE for a buffer state report (BSR) with exception of a BSR included for padding (reference Cirik ‘821, Par 0373-0375), a single entry power headroom report (PHR) MAC CE or multiple entry PHR MAC CE, data from any logical channel except data from uplink (UL)-common control channel (CCCH), a MAC CE for recommended bit rate query, and a MAC CE for BSR included for padding (Reference Wang, Par 0036, Par 0073).

		Claim 17 recites a base station performing the steps recited in claim 7 and thereby, is rejected for the reasons discussed above with respect to claim 7. 

Relevant Prior Art
		Kyung et al (US 20200314722 A1) discloses to detect a beam failure on a secondary cell (SCell) and perform a beam failure recovery (BFR) procedure. After detecting beam failure on a secondary cell, the UE transmits a BFR scheduling request (BFR SR) to a base station for uplink grant to transmit BFR MAC CE. The UE then transmits a BFR MAC CE after receiving an uplink grant (Fig. 5-9).













Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473